            Case 1:19-cv-00674 Document 1 Filed 03/11/19 Page 1 of 13



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                    )
LITA GOINGS                         )
5907 KNOLLBROOK DRIVE, #T1          )
HYATTSVILLE, MD 20783               )
                                    )
and                                 )
                                    )
MARGARET NELSON                     )
5518 KAREN ELAINE DR., APT. 509     )
NEW CARROLLTON, MD 20748            )
                                    )
                       Plaintiffs,  )
                                    )
               v.                   )                Case No. _____________________
                                    )
THE BOARD OF TRUSTEES,              )
NATIONAL GALLERY OF ART             )
6th and Constitution, NW            )
Washington, DC 20565                )
                                    )
and                                 )
                                    )
KAYWIN FELDMAN, DIRECTOR,           )
NATIONAL GALLERY OF ART             )
6th and Constitution, NW            )
Washington, DC 20565                )
                                    )
                       Defendants.  )
___________________________________ )

                                         COMPLAINT

                (Disability, Sex, and Age Discrimination in Federal Employment)

       1.      For nearly fifteen years, Lita Goings and Margaret Nelson have worked at the

National Gallery of Art as security guards, or Gallery Protection Officers (GPO). Both are

individuals with disabilities. Ms. Goings has osteoarthritis in her knees and legs, and she has had

a left knee replacement. Ms. Nelson has osteoarthritis and rheumatoid arthritis, which affect her

spine, back, hips, legs, and other joints. For several years, the Gallery begrudgingly

                                                 1
             Case 1:19-cv-00674 Document 1 Filed 03/11/19 Page 2 of 13



accommodated both women by permitting them to work in the coat/bag check room, which

enabled them to alternate between sitting and standing throughout the day. However, in June

2018, the Gallery informed both Ms. Goings and Ms. Nelson that new employees called “Gallery

Aides,” nearly all of whom are decades younger than Plaintiffs, had been hired to work in the

check room and that Plaintiffs would be assigned back to monitoring the museum’s galleries.

Since July 2018, both Ms. Goings and Ms. Nelson have worked on the museum floor, and the

Gallery has repeatedly denied several requests for reasonable accommodations, including

requests to return to the check room or to have a chair or stool to sit on occasionally while

monitoring their assigned galleries. Furthermore, the Gallery has permitted at least three male

GPOs to continue with light duty assignments in the museum’s auditorium; it has not permitted

Ms. Goings or Ms. Nelson to rotate into this assignment. Defendants’ actions violate the

Rehabilitation Act of 1973, 29 U.S.C. § 791 et seq., Title VII of the Civil Rights Act of 1964, 42

U.S.C. § 2000e et seq., and the Age Discrimination in Employment Act, 29 U.S.C. § 621 et seq.,

and Plaintiffs now seeks relief for the injuries that they have suffered and continue to suffer.

                           JURISDICTION, VENUE AND PARTIES

        2.      This is an action under the Rehabilitation Act of 1973, Title VII of the Civil

Rights Act of 1964, and the Age Discrimination in Employment Act challenging the National

Gallery of Art’s failure to accommodate Plaintiffs and disparate treatment on the basis of

disability, sex, and age. This Court has jurisdiction under 29 U.S.C. § 794a, 42 U.S.C. § 2000e-

16(c), 29 U.S.C. § 633a(c) and under 28 U.S.C. §§ 1331, 1332, and 1343(a)(4). Venue is proper

in this District under 28 U.S.C. § 1391(b)(2), because the events that gave rise to Plaintiff’s

claims occurred in this district.




                                                  2
             Case 1:19-cv-00674 Document 1 Filed 03/11/19 Page 3 of 13



       3.      Plaintiffs Lita Goings and Margaret Nelson are both residents of the state of

Maryland. Ms. Goings is a fifty-nine-year-old woman with a disability. Ms. Nelson is a sixty-

five-year-old woman with a disability.

       4.      Defendants, the Board of Trustees of the National Gallery of Art and Kaywin

Feldman, Director of the National Gallery of Art (“the Gallery”) are sued in their official

capacity only. The National Gallery of Art is an art museum located in Washington, DC. It is a

federally funded governmental institution that receives federal financial assistance. The Gallery

employs Plaintiffs and has more than 500 employees.

                                  FACTUAL BACKGROUND

       5.      Plaintiffs Ms. Goings and Ms. Nelson were hired as GPOs in 2005 and 2006,

respectively; both are GS-5 level employees.

       6.      In 2007, Ms. Goings was diagnosed with osteoarthritis in her knees and legs. She

had three surgeries on her left knee between 2007 and 2009 before undergoing a total left knee

replacement in 2011. Ms. Goings experiences chronic, severe pain and fatigue as a result, and

her primary care physician has instructed her to alternate between sitting and standing. These

conditions substantially limit her ability to walk, stand, climb, or engage in physical activity for

prolonged periods of time. These conditions also substantially limit Ms. Goings’ ability to

groom, feed, and otherwise care for her adult son, who suffered a stroke several years ago. He

lives with Ms. Goings, uses a wheelchair, and is paralyzed on the right side of his body.

       7.      In 2007, Ms. Nelson sought treatment for joint pain. She was subsequently

diagnosed with osteoarthritis, spinal stenosis, and rheumatoid arthritis, affecting her back, spine,

knees, and hips. She had spinal surgery in 2015. Ms. Nelson has also been treated for shoulder,

neck, and hand joint pain since at least 2014. She experiences chronic, severe pain and fatigue as



                                                  3
              Case 1:19-cv-00674 Document 1 Filed 03/11/19 Page 4 of 13



a result, and her primary care physician has instructed her to alternate between sitting and

standing. These conditions substantially limit her ability to walk, stand, climb, or engage in

physical activity for prolonged periods of time.

        8.     Performing checkroom duties is included in the GPO position description.

        9.     Until July 2018, the Gallery had previously accommodated both Plaintiffs by

assigning them to the check room, where they were responsible for checking articles of clothing,

luggage, and other parcels from Gallery visitors.

        10.    Ms. Goings was assigned to the checkroom intermittently between 2007 and 2011

and full-time between 2011 and July 2018.

        11.     Ms. Nelson was assigned to the checkroom full-time between 2015 and July

2018.

        12.    The Gallery has long shown hostility towards Ms. Goings and Ms. Nelson due to

their disabilities. For example, Gallery records show that as far back as 2015, the NGA

attempted to remove Ms. Nelson’s check room assignment because “she has been accommodated

for a while” and one of her superiors, Major Kaylor, “decided they could not accommodate her

any longer.” The records state that “we should start by denying request for continued

accommodation…and then propose removal for inability to perform” but noted that the Gallery

would need to “to conduct interactive process” before attempting to force Ms. Nelson out of her

job.

        13.    The Gallery also attempted to end Ms. Goings’ check room accommodation for

several years, with written records showing that as of 2016, the Gallery determined that Ms.

Goings “is being accommodated in the checkrooms, but [Major Kaylor said] that can’t

continue.”



                                                   4
              Case 1:19-cv-00674 Document 1 Filed 03/11/19 Page 5 of 13



        14.     On June 21, 2018, both Ms. Goings and Ms. Nelson received a letter from

Assistant Chief Genia Reaves notifying them of the “termination of your current

accommodation” and informing them that they would be reassigned to different stationary posts

throughout the Gallery. Plaintiffs would be assigned to monitor three to four galleries at a time.

The letter informed Plaintiffs that “Gallery Aides” would be hired to assume their checkroom

duties, effective July 22, 2018.

        15.     When Ms. Goings received the letter on June 21, 2018, she asked Assistant Chief

Reaves whether she could remain in the check room. Reaves told her that there was “no way.”

Ms. Nelson asked, in response to the letter, whether the male employees on light duty would

have their assignments terminated. Reaves responded that they would “later.”

        16.     The letter referenced a meeting to be held the next day with Captain Karen Perry

and Miriam Berman, the Gallery’s reasonable accommodation coordinator. However, the

Gallery did not offer any accommodations at this meeting.

        17.     Since July 22, 2018, the Gallery has required Plaintiffs to monitor several

galleries within the museum.

        18.     The essential function of monitoring the galleries could be performed while

sitting occasionally on a chair or stool. The purpose of that essential function is to be able to

observe patrons who are in the gallery, to make sure that they do not touch the art, and to answer

patrons’ questions. Plaintiffs could perform this essential function while occasionally sitting on

a chair or stool.

   The Gallery Has Denied Several Reasonable Accommodation Requests from Plaintiffs

        19.     On June 24, 2018, Ms. Goings wrote a letter in which she explained why she felt

she was being singled out as an “older disabled woman.”



                                                  5
             Case 1:19-cv-00674 Document 1 Filed 03/11/19 Page 6 of 13



       20.      On July 30, 2018, Ms. Goings submitted a written request for reasonable

accommodations, asking 1) to have a chair or stool so that she may periodically sit while

monitoring her assigned galleries; 2) to be assigned to the East Building only (because it was a

shorter walking distance for her from her MetroAccess location); 3) to be excused from relief

assignments; and 4) not to be assigned to galleries with marble floors.

       21.     The same day that she submitted her reasonable accommodation request, GPO

Lewis informed Ms. Goings that he overheard Captain Perry ask “what is Ms. Goings doing in

the East Building? Put her in the café lobby. I am not going to accommodate her.” Ms. Goings

was then reassigned to the West Building, despite having initially been assigned to work in the

East Building that day. In her Report of Investigation affidavit, Captain Perry did not deny

making this comment, stating that “I did say something like that.”

       22.     On or around July 31, 2018, Ms. Goings followed up on one of these requests

directly with Chief Mark Wallace. She explained that she would like to be stationed in East

Building of the Gallery because this is near the pick-up and drop-off location for MetroAccess, a

door-to-door paratransit service offered to individuals with disabilities. Ms. Goings explained to

Chief Wallace that she had sometimes been left behind by MetroAccess drivers when she was

stationed elsewhere within the Gallery because of how long it took her to reach her ride. Chief

Wallace refused this accommodation request, saying it was not possible for individuals to have a

fixed assignment. When Ms. Goings asked about several male GPOs who are stationed

exclusively in the auditorium, he did not answer, instead telling her that “security is not the job

for you if you have a disability.” In his Report of Investigation affidavit, Chief Wallace did not

deny making such a comment, stating that “I don’t recall my exact words but it was something to

that effect.” Ms. Johanna Speight was witness to this comment.



                                                  6
             Case 1:19-cv-00674 Document 1 Filed 03/11/19 Page 7 of 13



       23.     Chief Wallace also told Ms. Goings that the request for reasonable

accommodations that she had submitted the previous day, specifically her requests to be

stationed only in the East building and to be excused from relief assignments, would be denied.

       24.     Chief Wallace was correct, as Captain Perry wrote Ms. Goings’ a letter on August

6, 2018 denying her requests to be posted in the East Building and excused from relief

assignments, as well as her request to sit periodically on a chair or stool while monitoring her

assigned galleries. The letter stated that it would only assign her to galleries without marble

floors, however, this accommodation has not been consistently granted, as Ms. Goings has

frequently been assigned to galleries with marble floors since August 6, 2018.

       25.     These requested accommodations are all reasonable and all would enable Ms.

Goings to perform the essential functions of her position.

       26.     Ms. Nelson has made several requests for reasonable accommodations since her

checkroom assignment was terminated. During the June 22, 2018 meeting with Miriam Berman,

the Gallery’s reasonable accommodation coordinator, Captain Karen Perry, union representative

Otis Johnson asked on Ms. Nelson’s behalf if the Gallery could find a position comparable to the

check room. Captain Perry responded that the Gallery would not be able to accommodate her.

       27.     On July 23, 2018, Ms. Nelson submitted a written request for reasonable

accommodations, asking that the Gallery 1) place her in the east end of the West Building; 2)

excuse her from relief assignments; and 3) not assign her to galleries with marble floors.

       28.     On August 6, 2018, Captain Perry denied the first two requests but stated that Ms.

Nelson would not be assigned to galleries with marble floors. However, this accommodation has

not been consistently granted, as Ms. Nelson has frequently been assigned to galleries with

marble floors since August 6, 2018.



                                                 7
             Case 1:19-cv-00674 Document 1 Filed 03/11/19 Page 8 of 13



       29.     On August 7, 2018, Ms. Nelson requested that she be permitted to use a chair or

stool to sit on periodically while monitoring her assigned galleries.

       30.     Captain Perry denied that request the very next day.

       31.     These requested accommodations are all reasonable and all would enable Ms.

Nelson to perform the essential functions of her position.

    The Gallery Has and Continues to Treat Male GPOs with Alleged Disabilities More

                        Favorably than Female GPOs with Disabilities

       32.     The Gallery has treated male GPOs who claim to suffer from disabilities and need

accommodations far better than it has Plaintiffs. The Gallery has permitted at least three male

GPOs—GPO Stephen Williams, GPO Ramesh Malhotra, and GPO Albertus van den Bogaard—

to remain on light duty in lieu of monitoring galleries. All are assigned the museum’s

auditorium. They remain on light duty assignment nearly one year after Plaintiffs had their

checkroom assignment terminated.

       33.     The Gallery is more accommodating to male GPOs than female GPOs. For

example, Mr. Malhotra has been in a “seated post” since at least 2012. Mr. van den Bogaard is

being accommodated despite the fact that the Gallery believes he “probably is not a qualified

individual with a disability” and although employees must “be able to do the essential functions

of the job…AOP gives them some flexibility by trying to be accommodating.”

       34.     This same flexibility has not been extended to Ms. Goings or Ms. Nelson, nor

have they been provided the opportunity to rotate into this assignment as a reasonable

accommodation.




                                                 8
             Case 1:19-cv-00674 Document 1 Filed 03/11/19 Page 9 of 13



   The Gallery Aides Who Replaced Plaintiffs are Significantly Younger Than Plaintiffs

       35.     The Gallery has hired at least seven Gallery Aides to replace Plaintiffs to work the

museum’s check rooms.

       36.     Many of these Gallery Aides are decades younger than Plaintiffs, and nearly all

are under the age of forty.

   The Gallery’s Continued Denial of Reasonable Accommodations is Causing Plaintiffs

                                         Significant Harm

       37.     Ms. Nelson and Ms. Goings have been performing their jobs without reasonable

accommodations because they cannot afford to be out of work. However, this is having serious,

negative effects on their health and is exacerbating their disabilities.

       38.     On August 6, 2018, both Plaintiffs filed formal EEO complaints.

       39.     On February 11, 2019, Plaintiffs contacted the Gallery through a letter from their

attorneys. The letter explained that, since the Report of Investigation into Plaintiffs’ formal EEO

complaints had been completed, they intended to file this lawsuit. The letter enclosed

declarations from Dr. Eric Marshall and Dr. Reema Jalali, the primary care physicians of Ms.

Goings and Ms. Nelson, respectively. In those declarations, the providers explained that, in their

judgment, the Gallery’s refusal to accommodate the Plaintiffs was having deleterious effects on

their health and that Plaintiffs may soon be unable to work as a result. Because of this, the letter

asked for the Gallery to assign Plaintiffs back to the check room, place Plaintiffs on paid

administrative leave, or temporarily grant Plaintiffs reasonable accommodations, without

prejudice to whatever position it may take in this lawsuit.

       40.     The Gallery has not provided these temporary accommodations.




                                                  9
             Case 1:19-cv-00674 Document 1 Filed 03/11/19 Page 10 of 13



       41.     The Gallery has failed to engage in an interactive dialog to determine whether the

accommodations that Plaintiffs have requested would be feasible, and it has failed in its

affirmative obligation to accommodate Plaintiffs’ disabling conditions.

       42.     At the time they requested the reasonable accommodations referenced above,

Plaintiffs were qualified individuals with disabilities who were capable of performing the

essential functions of their GPO positions with reasonable accommodations.

       43.     Plaintiffs repeatedly identified several different reasonable accommodations

which would have permitted them to perform the essential functions of the job.

       44.     The Gallery has not and cannot show that the requested accommodations would

have amounted to an undue burden.

       45.     By terminating their checkroom assignment, refusing to grant any further

accommodations, and failing to engage in the interactive process, the Gallery has failed to

reasonably accommodate Plaintiffs’ disabilities.

       46.     The Gallery’s decision to remove Plaintiffs’ checkroom assignment, refusal to

grant any further accommodations, and failure to engage in the interactive process is also

motivated, at least in part, by animus and/or stereotypes regarding persons with disabilities,

and/or their impact on the workplace, and constitutes intentional disability discrimination.

       47.     The Gallery’s decision to remove Plaintiffs’ checkroom assignment, refusal to

grant any further accommodations, and failure to engage in the interactive process is also

motivated, at least in part, by sex discrimination, as the Gallery has continued to permit at least

three male GPOs to work light duty assignments nearly one year after terminating Plaintiff’s

assignment in the checkroom.




                                                 10
             Case 1:19-cv-00674 Document 1 Filed 03/11/19 Page 11 of 13



       48.     The Gallery’s decision to remove Plaintiffs’ checkroom assignment, refusal to

grant any further accommodations, and failure to engage in the interactive process is also

motivated, at least in part, by age discrimination. Nearly all Gallery Aides working the

checkroom are under the age of forty.

       49.     The Gallery’s unlawful actions have caused Plaintiffs severe financial and

emotional injuries, including the loss of salary and other benefits of employment, emotional pain,

suffering, inconvenience, mental anguish, loss of enjoyment of life, and other nonpecuniary

losses. The Gallery’s continued refusal to accommodate Plaintiffs has also exacerbated their

health conditions, worsening their pain and fatigue.

       50.     The Gallery’s unlawful actions were willful, malicious and/or taken in reckless

disregard of Plaintiffs rights under the law. These actions have caused Plaintiffs severe

emotional distress, anxiety, pain, humiliation, loss of enjoyment of life, pecuniary and non-

pecuniary losses. They have also exacerbated both of their medical conditions, causing both

Plaintiffs physical pain.

                    EXHAUSTION OF ADMINISTRATIVE REMEDIES

       51.     All prerequisites to bringing this action have been satisfied. Plaintiffs timely

contacted an EEO counselor, and each filed a formal complaint of discrimination. More than

180 days have elapsed since the date that they filed their respective formal complaints.

                                  COUNT ONE
                DISABILITY DISCRIMINATION (Failure to Accommodate)

       52.     All factual allegations of Paragraphs 1-51 are incorporated herein.

       53.     Defendants have failed to accommodate Plaintiffs’ disabilities in violation of the

Rehabilitation Act of 1973.




                                                11
              Case 1:19-cv-00674 Document 1 Filed 03/11/19 Page 12 of 13



                                   COUNT TWO
                      INTENTIONAL DISABILITY DISCRIMINATION

        54.     All factual allegations of Paragraphs 1-51 are incorporated herein.

        55.     Defendants intentionally discriminated against Plaintiffs in violation of the

Rehabilitation Act by terminating their assignment in the check room and refusing to

accommodate them further.

                                        COUNT THREE
                                     SEX DISCRIMINATION

        56.     All factual allegations of Paragraphs 1-51 are incorporated herein.

        57.     Defendants have continued to accommodate several male GPOs but have refused

to do the same for Plaintiffs due to their sex, in violation of Title VII.

                                        COUNT FOUR
                                     AGE DISCRIMINATION

        58.     All factual allegations of Paragraphs 1-51 are incorporated herein.

        59.     Defendants hired significantly younger employees to replace Plaintiffs in the

check room due to their age, in violation of the Age Discrimination in Employment Act.

                                     REQUEST FOR RELIEF

               WHEREFORE, Plaintiffs request that this Court award them:

        1)      Enter a declaratory judgment finding that the foregoing actions of Defendants

violate Plaintiffs’ rights under the Rehabilitation Act, Title VII, and the ADEA;

        2)      Enter preliminary and permanent injunctions directing Defendants to take all

affirmative steps necessary to remedy the effects of the unlawful, discriminatory conduct

described herein and to prevent similar occurrences in the future;




                                                  12
            Case 1:19-cv-00674 Document 1 Filed 03/11/19 Page 13 of 13



       3)      Award Plaintiffs full back pay, including applicable benefits, that they would

have earned but for Defendants’ discrimination, and order the restoration of all leave and other

benefits lost as a result of Defendants’ unlawful actions;

       4)      Compensatory damages in an amount to be proved at trial, including

compensation for the pain, humiliation, emotional distress and loss of enjoyment of life that the

discrimination has caused Plaintiffs;

       5)      Reasonable attorneys' fees and costs;

       6)      Prejudgment interest on all monetary sums awarded;

       7)      Such other relief as the Court deems just and equitable.

                                          JURY DEMAND

       Plaintiffs requests trial by jury as to all issues in this case.



Date: March 11, 2019                             /s/ Richard A. Salzman
                                                Richard A. Salzman (DC Bar No. 422497)
                                                Julia T. Quinn (DC Bar No. 1031695)
                                                HELLER, HURON, CHERTKOF & SALZMAN
                                                1730 M Street, NW, Suite 412
                                                Washington, DC 20036
                                                Telephone: (202) 293-8090
                                                Fax: (202) 293-7110
                                                salzman@hellerhuron.com
                                                quinn@hellerhuron.com




                                                   13
